          Case 1:18-cv-02921-JMF Document 384 Filed 10/18/18 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------------- X
                                                                             :
STATE OF NEW YORK, et al.,                                                   :
                                                                             :
                                    Plaintiffs,                              :
                                                                             :    18-CV-2921 (JMF)
                  -v-                                                        :
                                                                             :   SCHEDULING ORDER
UNITED STATES DEPARTMENT OF COMMERCE, et al., :
                                                                             :
                                    Defendants.                              :
                                                                             :
---------------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

       As discussed on the record at the conference held yesterday, the following additional
deadlines shall apply to further proceedings in this case:

        1. Plaintiffs shall file any letter motion for leave to conduct live direct examination of
           witnesses at trial by October 18, 2018. Defendants shall file any opposition by 12:00
           p.m. on October 23, 2018. No reply may be filed absent leave of Court.

        2. Plaintiffs shall file any letter motion for leave to take de bene esse depositions of any
           witnesses by 5:00 p.m. on October 23, 2018. Defendants shall file any opposition by
           5:00 p.m. on October 25, 2018. No reply may be filed absent leave of Court.

        3. Any amicus briefs for the Court’s consideration at trial shall be submitted,
           accompanied by a motion for leave to file (indicating, among other things, whether
           the parties have consented to the filing), no later than October 29, 2018.

        4. In the event that Justice Ginsburg’s stay of this Court’s Orders of July 3, 2018,
           August 17, 2018, and September 21, 2018 (see No. 18A375 (U.S. Oct. 9, 2018)) is
           lifted in whole or in part, the parties shall confer immediately (if possible, the same
           day) regarding the scheduling of depositions, if any, and whether there is any need to
           supplement any pretrial submissions that may have been filed in the interim.

        5. In the event that Justice Ginsburg’s stay of this Court’s July 3, 2018 Order is lifted,
           Defendants shall serve their written responses to any outstanding discovery requests
           within 24 hours and the deadline for the completion of Plaintiffs’ discovery shall be
           extended, nunc pro tunc, to three business days following the order lifting the stay.1

1
       As discussed on the record at the conference, Defendants’ discovery is complete, with the
exception of the one deposition that was delayed by virtue of the deponent’s illness.
         Case 1:18-cv-02921-JMF Document 384 Filed 10/18/18 Page 2 of 2



       In all other respects, the Court’s previous Scheduling Order (Docket No. 323), and all
other dates and deadlines not affected by Justice Ginsburg’s stay, remain in effect.

       Finally, both the final pretrial conference on November 1, 2018, and trial will be held in
Courtroom 110 of the Thurgood Marshall United States Courthouse, 40 Centre Street, New
York, NY 10007. As discussed at the conference, counsel should contact the District
Executive’s Office with any questions regarding the use of technology in the courtroom or the
availability of “war rooms” for trial.

       SO ORDERED.

Dated: October 18, 2018                            __________________________________
       New York, New York                                  JESSE M. FURMAN
                                                         United States District Judge




                                               2
